Name: Council Regulation (EEC) No 2391/89 of 24 July defining certain products in the wine sector falling within CN codes 2009 and 2204, and originating in third countries
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  beverages and sugar;  consumption
 Date Published: nan

 Avis juridique important|31989R2391Council Regulation (EEC) No 2391/89 of 24 July defining certain products in the wine sector falling within CN codes 2009 and 2204, and originating in third countries Official Journal L 232 , 09/08/1989 P. 0010 - 0012 Finnish special edition: Chapter 3 Volume 30 P. 0060 Swedish special edition: Chapter 3 Volume 30 P. 0060 COUNCIL REGULATION (EEC) No 2391/89 of 24 July 1989 in the wine sector defining certain products in the wine sector falling within CN codes 2009 and 2204, and originating in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 1 (4) (c) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1672/89 (4), establishes, with effect from 1 January 1988, a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC) No 339/79 of 5 February 1979, defining certain products in the wine sector falling within CN codes 2009 and 2204 and originating in third countries (5), as last amended by Regulation (EEC) No 2047/89 (6) according to the terms of the combined nomenclature; Whereas following the substantial amendments made in this area, it is appropriate, for reasons of clarity, to consolidate the said Regulation; Whereas the definitions of some of the products listed in Annex I to Regulation (EEC) No 822/87 can be applied only to products obtained in the Community; whereas it is therefore necessary for the corresponding products originating in third countries to be defined; Whereas the definitions of those products originating in third countries to which this Regulation applies must be as close as possible to the definition of the Community products, HAS ADOPTED THIS REGULATION: Article 1 This Regulation concerns products in the wine sector falling within CN codes 2009 and 2204 and originating in third countries. Article 2 For the purposes of this Regulation: (a) ´grape must with fermentation arrested by the addition of alcohol' means the product which: - has an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and - is obtained by the addition of a product derived from the distillation of wine to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol and derived exclusively from wine grape varieties permitted in the third country of origin; (b) ´concentrated grape must' means uncaramelized grape must which: - is obtained by partial dehydration of grape must carried out by any method authorized by the provisions of the third country of origin and not prohibited by Community regulations, other than by direct heat, in such a way that the figure indicated by a refractometer, used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86 (7) at a temperature of 20g C, is not less than 50,9 %, - is derived exclusively from wine grape varieties permitted in the third country of origin, and - is obtained from grape must having at least the minimum natural alcoholic strength by volume laid down by the third country of origin for the preparation of wine intended for direct human consumption; that alcoholic strength may not be less than 8,5 % vol. An actual alcoholic strength by volume of the concentrated grape must of not more than 1 % vol shall be permissible: (c) ´rectified concentrated grape must' means the liquid uncaramelized product which: - is obtained by partial dehydration of grape must carried out by any method authorized by the provisions of the third country of origin and not prohibited by any regulations, other than direct heat, in such a way that the figure indicated by a refractometer, used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86 at a temperature of 20g C, is not less than 61,7 %, - has undergone treatment authorized by the provisions of the third country of origin and not prohibited by any regulations for de-acidification and elimination of constituents other than sugar, - has the following characteristics: - a pH of not more than 5 at 25g Brix, - an optical density at 425 nm for a thickness of 1 cm of not more than 0,100 in grape must concentrated at 25g Brix, - a sucrose content undetectable by a method of analysis to be defined, - a Folin-Ciocalteau index of not more than 6 at 25g Brix, - a titratable acidity of not more than 15 milliequivalents per kilogram of total sugars, - a sulphur dioxide content of not more than 25 milligrams per kilogram of total sugars, - a total cation content of not more than 8 milliequivalents per kilogram of total sugars, - a conductivity at 25g Brix and 20g C of not more than 120 mS/cm, - a hydroxymethylfurfural content of not more than 25 milligrams per kilogram of total sugars, - presence of mesoinositol, - is derived exclusively from wine grape varieties permitted in the third country of origin, and - is obtained from grape must having at least the minimum natural alcoholic strength by volume laid down by the third country of origin for the production of wine intended for direct human consumption; that alcoholic strength may not be less than 8,5 % vol. An actual alcoholic strength by volume of the concentrated rectified grape must of not more than 1 % vol shall be permissible. (d) ´liqueur wine' means the product which: - has an actual alcoholic strength by volume of not less than 15 % vol and not more than 22 % vol and an overall alcoholic strength by volume of not less than 17,5 % vol, and - is obtained from grape must in fermentation, or wine, or a combination of these products, which must come from vine varieties permitted in the third country of origin for the production of liqueur wine and have an initial natural alcoholic strength by volume of not less than 12 % vol, and by the addition: i(i) individually or in combination, of neutral alcohol of vine origin, including alcohol produced from the distillation of dried grapes, having an actual alcoholic strength by volume of not less than 96 % vol, and of wine or dried grape distillate, having an actual alcoholic strength by volume of not less than 52 % vol and not more than 86 % vol, (ii) together with one or more of the following products, where appropriate: - concentrated grape must, - a combination of one of the products referred to in (i) with a grape must or a grape must in fermentation. However, certain quality liqueur wines for which the conditions of production are recognized as being equivalent to those for a quality wine psr and which appear on a list to be adopted may: - have an overall alcoholic strength by volume of less than 17,5 % vol but not less than 15 % vol where the legislation of the third country of origin applicable thereto before 1 January 1985 expressly so provided, or - be obtained from grape must with a natural alcoholic strength by volume of less than 12 % vol but not less than 10,5 % vol; (e) ´sparkling wine' means the product which: - has an actual alcoholic strength by volume of not less than 8,5 % vol, - is obtained by the first or second alcoholic fermentation of fresh grapes, grape must or wine, and - releases, when the container is opened, carbon dioxide derived exclusively from fermentation and has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20g C in closed containers; (f) ´aerated sparkling wine ´ means the product which: - has an actual alcoholic strength by volume of not less than 8,5 % vol, - is obtained from wine, - releases, when the container is opened, carbon dioxide derived wholly or partially from an addition of that gas, and - has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20g C in closed containers; (g) ´semi-sparkling' means the product which: - has an actual alcoholic strength by volume of not less than 8,5 % vol, and - has an excess pressure, due to endogenous carbon dioxide in solution, of not less than 1 bar and not more than 2,5 bar when kept at a temperature of 20g C in closed containers; (h) ´aerated semi-sparkling wine' means the product which: - has an actual alcoholic strength by volume of not less than 8,5 % vol, and - has an excess pressure, due to carbon dioxide in solution which has been added totally or partially, of not less than 1 bar and not more than 2,5 bar when kept at a temperature of 20g C in closed containers. Article 3 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 4 1. Regulation (EEC) No 339/79 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation and should be read in accordance with the correspondence table in the Annex. Article 5 This Regulation shall enter into force on 4 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 256, 7. 9. 1987, p. 1. (4) OJ No L 169, 19. 6. 1989, p. 1. (5) OJ No L 54, 5. 3. 1979, p. 57. (6) OJ No L 202, 14. 7. 1989, p. 30.(7) OJ No L 55, 1. 3. 1986, p. 41. ANNEX CORRELATION TABLE Regulation (EEC) No 339/79 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 - Article 4 Article 3 Article 5 Article 4 Article 6 Article 5